ON REHEARING.                         April 2, 1919.
Appellant has filed a motion for rehearing alleging error in the affirmance on a former day of the term, in that the court should have sustained his exceptions to the jurors on the theory that they had tried another case similar in its nature, and, therefore, the challenge for cause should have been sustained and the jurors not permitted to sit in this case. We have gone over the matter again in the light of the motion and what was previously written. We do not know that it would add anything to what was said in the original opinion to express the views of the court with reference to the conditions as shown by the record and the exceptions. We are still of opinion it is not brought within the rules of the authorities cited by appellant; and that this was not a similar case, but a different case with different facts, occurring at a different time and under different circumstances. The mere fact that defendant was the same in both cases would not render it similar in nature under the circumstances stated.
We are of opinion the motion is not well taken and should be overruled, which is accordingly ordered.
Overruled.